         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                Southern District of Georgia
                  WASEEM DAKER,

                             Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 6:17-23

                  WARDEN MARTY ALLEN

                            Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of March 24, 2020, the Report and Recommendations

                    of the Magistrate Judge is ADOPTED as the opinion of the Court. Daker's 28 U.S.C. § 2254

                    Petition is DISMISSED WITOUT PREJUDICE, and alternatively Daker's Petition is DENIED

                    AS MOOT. Daker's Motion for Summary Judgment and Motion for Preliminary Injunction are

                    DENIED AS MOOT. Daker is DENIED in forma pauperis on appeal and a Certificate of

                    Appealability, and this civil action stands CLOSED.




            03/25/2020                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
